FILED

 

UNITED STATES DISTRICT COURT CHARLOTTE, NC
WESTERN DISTRICT OF NORTH CAROLINA DEC 28 2018
CASENO. 3.t¥CvGs] US District Court
Western District of NC
a / ° . .
ulin GH
Plaintiff,
Vs. , COMPLAINT

(na-loh Lotling [ynsublled (anys

 

 

 

 

 

Defendant(s).

 

A. JURISDICTION

This action is brought pursuant to Title VII of the Civil Rights Act of 1964 as amended,
for employment discrimination. Jurisdiction is specifically conferred on this Court by 42
U.S.C. Section 2000e(5). Equitable and other relief are also sought under 42 U.S.C.
2000e(5)(g). Jurisdiction is also based on 28 U.S.C. Sections 1331, 1343 and 42
U.S.C. Sections 1981 et seq. Where employment discrimination based upon age is
alleged, jurisdiction is conferred by 29 U.S.C. Sections 626(c)(1) and 626(e) and
appropriate relief is also sought. |

0 a a

WDNC-EEOC Complaint form - Feb 2016 1

Case 3:18-cv-00681-MOC-DSC Document1 Filed 12/28/18 Page 1of11

 
_ B. PARTIES
Name of Plaintiff; “07S Gi/
Address: SOA Aled. hab S77
CLATOM CLIC ELS

—

 

2. Name of first Defendant (Del LOU ng 0/180) Pep DB Cony aig
Address: ; 100 Contato le 2. Eharlobe fUC PSA /

 

 

3. Name of second Defendant:
Address:

 

 

 

 

 

4. Name of third Defendant:
Address:

 

 

 

 

(Use additional sheets if necessary.)

C. NATURE OF CASE
1. The address at which | sought employment or was employed by the
defendant(s) is:

Ayo Lon-lok, Le Carpe MC 2§2)/

 

 

2. The discriminatory acts occurred on or about:

ba Tab Ad. L016 (Month, Day, Year)

 

WDNC-EEOC Complaint form ~ Feb 2016 2

Case 3:18-cv-00681-MOC-DSC Document1 Filed 12/28/18 Page 2 of 11

 

 

 

 

 
   

3. | filed charges with the Equal Employment Opportunity Commission regarding
the defendant's discriminatory conduct on or about:

\ TLL tof Aol ig (Month, Day, Year)

4. The Equal Employment Opportunity Commission sent the attached “Notice of
Right to Sue” which | received on:

Deh be |, 2018 (Month, Day, Year)

5. The discriminatory acts that are the basis of this suit are:
a Failure to employ me.
b Failure to promote me.
Cc Termination of my employment.
d. Demotion.
e. Denied equal pay/work.
f
g
h

 

 

 

 

 

 

Sexual! harassment.

 

. / General harassment
. _~__ Other acts (Be specific: Attach an additional sheet if necessary)

 

HnWAropkd Lip ttatd Cl py CER)

Being rrekd Af. PEL coh Sha BA) @. LUnTE4 (062
Lxcls ty / S00) of J sa/) aH) bf)

EkeLS S10 LOUD TIN

 

6. Defendan’® conduct is discriminatory with respect to:

_ my race

 

b my color

C. my sex

d. my religion

e. my national origin -
f. my age [

f

7. | believe that the defendant is still committing these acts against me.

YES J NO

 

 

9 a SE
eee eee seen ree eee ee eee eee eee eee eee ee eee ene ee eno

WDNC-EEOC Complaint form ~ Feb 2016 3

Case 3:18-cv-00681-MOC-DSC Document 1 Filed 12/28/18 Page 3 of 11

 
1.

 

D. CAUSE OF ACTION

| allege that the defendant has discriminated against me and that the
following facts from the basis for my allegations:

Count 1: Qeaya Ag Jo “eran Rony a SCADS Z
DLA. FLA Aime AVallebhee

 

Supporting Facts: (Describe exactly what each defendant did or did not do.
State the facts clearly in your own words without citing any legal authority.
Use additional sheets if Wl one

Lwes fired. while apse Bocfors (ELC,

 

 

 

Count2: BAY Yip 8 ips ther typ wetks ~d

fil sh_ Any ti brai0g oa

Supporting Facts:
LZ atid. ferrnivne te (Lt aus? Lid pot Lash

DOL, Hei ING
7° —;

 

 

 

 

E. INJURY

How have you been injured by the actions of the efenoantsy7
Llne Wnecr phor JnSu renee A ikeet etl
LY, pK xD Arty zy ‘or ve col . i -

 

 

 

WDNC-EEOC Complaint form - Feb 2016 4

_ Case 3:18-cv-00681-MOC-DSC Document 1 Filed 12/28/18 Page 4 of 11

 
 

 

F. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

Have you filed other lawsuits in state or federal court that deal with fhe same facts that
are involved in this action? YES NO

if your answer is “YES”, describe each lawsuit. (If there are more than one lawsuits,
describe additional lawsuits on additional separate pages, using the same oulline.)

1. Parties to previous lawsuits:

Plaintiffs):

 

Defendant(s):

 

2. Name of court and case or docket number:

 

 

3. Disposition’ (for example, was the case dismissed? Was it appealed? Is it still
pending?)

 

 

 

4. Issues raised:

 

 

 

 

5. When did you file the lawsuit? ___ (Date: Month/Year)

6. When was it (will it be) decided?

 

Have you previously sought informal or form relief from the appropriate administrative
officials regarding the acts complained of in Part D?

YES NO

 

 

WDNC-EEOC Complaint form ~ Feb 2016 : 5

Case 3:18-cv-00681-MOC-DSC Document 1 Filed 12/28/18 Page 5of 11
     

If your answer ts “YES” briefly describe how relief was sought and the results. If your
answer is “NO” explain why administrative relief was not sought.

 

 

 

 

 

G. REQUEST FOR RELIEF

| believe | am entitled to the following relief: _

/ Lot wf / medieat/Ihe piano
2. fos) 4 bU2 5 nel at byes

3, pain Ysa Sf
f FO/ fZ na? auninn

 

 

 

 

JURY TRIAL REQUESTED

YES 4 NO

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty that he/she is the plaintiff in the above action,
that he/she has read the above complaint and that the information contained therein is
true and correct. 28 U.S.C. §1746; 18 U.S.C. §1621.

Executed at C2 Lal Atv on Vp A. BF SE |

(Location) oe (Date)

nth LULL

Signature Io

 

WDNC-EEOC Complaint form - Feb 2016 6

Case 3:18-cv-00681-MOC-DSC Document1 Filed 12/28/18 Page 6 of 11 i
   

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form. ‘
EEOC 846-2018-22813
and EEOC
, State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) ; Home Phone (inci. Area Code) Date of Birth
Mr. Timothy S. Gill . (704) 393-9350 1958
Street Address City, State and ZIP Code
1626 Red Robin St. Charlotte, NC 28214

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government:-Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

  

 

 

 

 

 

 

 

 

 

Name : No. Employees, Members Phoné-No. (include Area Code)
COCA-COLA CCNA CHARLOTTE 500 or More .. &
Street Address _ City, State and ZIP Code a
1 - ! :
4100 Coca-Cola Plaza, Suite 230 Charlotte, NC 28211 to :
Name No. Employees, Members Phoné No. (Include Area Code)
. Pa " :
Street Address . "sity, Stateaand ZIP Code em oe) —
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
: Earliest Latest

[ | RACE [| COLOR [_ ]-sex [| RELIGION [ | NATIONAL ORIGIN 06-22-2018 06-22-2018
[| RETALIATION [| AGE DISABILITY [| GENETIC INFORMATION

OTHER (Specify)

 

[| CONTINUING ACTION _

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)): . .
|. In or around September 2004, | was hired as a Customer Management System Clerk by the above-named employer. On
or around September 29, 2017, | was offered an opportunity to complete CONA training. | was informed it would take six
months to complete the training and | would be tested at the end of the training. Between November and March 2017, | was
on medical leave due to my medical condition. On or around March 7, 2018, | returned to work and was asked to work on
the Legacy team instead of returning to CONA training and to be a team player. In or around May 1, 2018, | started CONA
training for six weeks. | was informed if | didn't pass the training, I was to be given two additional weeks to retest for the
exam. On or around June 6, 2018, | took the CONA exam. The next day | was informed | failed the exam. On or around June
42, 2018, my doctor placed me on medical leave until June 20th. On or around June 19, 2018, | sent an email to the above-
named employer informing them that my doctor extended my medical leave for additional two months. On or around June
21, 2018, | was informed they did not have updated medical documentation. On or around June 21, 2018, | contacted the
third-party administrator and had my doctor send updated documentation.

il. On or around June 22, 2018, | was terminated via telephone for not passing the CONA training.

ill. | believe | have been subjected to discrimination based on my disability in violation of The Americans with Disabilities
Act of 1990, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY -- When necessary for Stafe and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in.accordance with their

 

 

 

procedures. : | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 
  

Date Chargi

Case 3:18-cv-00631-MOC-DSC Document 1 Filed 12/28/19 Dade 7 of 4

 

 

 

= 7

 
   

 

: if
CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: ‘Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data?and its uses are:

a.

 

1. FORM NUMBERITITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.
| r :

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to

writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-

discrimination statutes (EEOC statutes), to preseive private suit rights under the EEOC statutes,

to invoke the EEOC's jurisdiction and, where dualfiling or referral arrangements exist, to begin

state or local proceedings.

4.- Routine Uses. This form is used to. provide facts that may establish the existence of matters
covered by the EEOC statutés (and as applicable, other federal, state or local laws)., Information
given will be used by staff te guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. _ WHETHER DISCLOSURE Its MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be

~—~reduced to writing and should identify the charging and responding parties and the-actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

 

NoTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC wiil ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

 

NoTICcE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or

. lawsuit concerning this charge. Under Section 704(a) of Title VII, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.

 

Casé 3:18-cv-00681-MOC-DSC Document1 Filed 12/28/18 Page 8 of 11

 
EEOC Form 1

61 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Timothy S. Gill From: Charlotte District Office
1626 Red Robin St 129 W. Trade Street
Charlotte, NC 28214 , Suite 400

LJ

Charlotte, NC 28202

On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

EEOC Charge No. EEOC Representative Telephone No.

Aundrea L. Smallwood,

846-2018-22813 Investigator (704) 954-6456

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

[J
[J

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

[ ] The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

[| Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

 

 

ne

 

information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

[| The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

[| Other (briefly state)

Title Vil,
Discrimi
You may

- NOTICE OF SUIT RIGHTS -

(See the additional information attached fo this form.)

the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
nation in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your

lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

Enclosure:

cc:

On behalf of the Commission

Tt, Yinck Sire Oct 12018

Thomas M. Colclough, (Date Mailed)
Acting Director

s(S)

Brent L. Wilson
Elarbee Thompson Sapp & Wilson
229 Peachtree St NE

' Suite 800

Atlanta, GA 30303

Case 3:18-cv-00681-MOC-DSC Document1 Filed 12/28/18 Page 9 of 11

ToT pe] —t —_-The-EEOC issues -the-following—determination:.- Based-upon_its_investigation,- the -EEOC-is-unable-to conclude-that the——-

 

 
Enclosure with EEOC
Form 161 (11/16) -

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE Su!tT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as”
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. tf so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include

_____any_matter_alleged_i nthe charge or, to the extent permitted by court decisions, matters like or related to the matters ____—_—|:
--~ ~alleged in the charge. Generally; suits are brought in the State where the alleged unlawful practice occurred, butin ~

 

some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUITRIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --_ Title VII, the ADA or GINA:

\f you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court-in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well-before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE’ -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help tn finding a lawyer or if you have any
questions about your Jegal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice}. While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 3:18-cv-00681-MOC-DSC Document1 Filed 12/28/18 Page 10 of 11

 

 

 

 

 

 

 

 

 

 
 

 

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and
appendix, and other ADA related publications, available at
http://www.eeoc.gov/laws/types/disability regulations.cfm.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

‘> In addition to~activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2(4)), “major life activities’ now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VV

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively

——— BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.ecoc.gov/laws/types/disability_regulations.cfin.

Case 3:18-cv-00681-MOC-DSC Document1 Filed 12/28/18 Page 11 of 11

 

 

 

 

 

 

 
